DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 7/21/2020.
Claims 1-20 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Armstrong on 6/8/2022.

The application has been amended as follows: 
IN THE CLAIMS:	Claim 1 has been amended as follows:1.	(Currently Amended) A method of performance scoring airflow through a turbine engine test component having a first surface and a second surface spaced from the first surface, and a plurality of film holes with inlets formed in the second surface fluidly coupled to outlets formed in the first surface, the method comprising:
	providing at least one turbine engine component;
	flowing airflow through a plurality of film holes of the at least one turbine engine component;  
	generating a reference dataset for at least a subset of the plurality of film holes, the reference dataset comprising a reference airflow value indicative of the airflow through the film holes for each of the film holes in the subset of the plurality of film holes, where the reference airflow value is a normalized value;
	providing the turbine engine test component;
	flowing airflow through the plurality of film holes of the turbine engine test component;  
	determining a test dataset for [[a]]the turbine engine test component comprising test airflow values for at least some of the film holes in the subset of the plurality of film holes;
	calculating a difference between the test dataset and the reference dataset; and
	calculating a performance score for the turbine engine test component based on the difference.
	The above amendment was made to obviate a 101 rejection as claim 1 as originally filed recited only an abstract mathematical concept.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US20160177772 to Smith et al. is considered the closest art of record.  Smith discloses a thermal inspection system for a gas turbine engine hot section component with a cooling passage, the system comprising: a fluid subsystem operable to supply a fluid into the cooling passage; and a thermal camera subsystem operable to monitor a fluid temperate difference of the fluid exiting the cooling passage relative to an input temperature of the fluid supplied to the cooling passage, and a method of inspecting a gas turbine engine hot section component with a cooling passage, comprising: supplying a fluid into the cooling passage; and monitoring a fluid temperate difference of the fluid exiting the cooling passage.	Smith, however, is silent to each and every limitation required of the method of claim 1 including performance scoring as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745